Title: To James Madison from William Riggin, 26 February 1803
From: Riggin, William
To: Madison, James


					
						Sir
						Trieste 26th. Feby. 1803
					
					I had the honor of addressing you on the 6th. Octor., acknowledging the Receipt of my Commission from the President of the United States as Consul for this Port.  The Commission was presented through the regular channel to this Governor and forwarded to Vienna.  Having not received any reply during the course of three months, I addressed a second application, through the same channel as the former to neither of which applications have I yet received any reply.  I purpose soon to address the secretary for foreign affairs direct to know if my application will be accepted, and should a satisfactory answer not be received in a short time, I purpose embarking for America, as it is now five months since my Commission was first presented to this Government.
					I learn from good authority that the cause of this delay arises from Mr. Lamson the Acting Consul of the United States at this Port, having presented a petition to this Government, stating that he had received no letter of recal and praying them to suspend the acceptance of my application till it was further confirmed by the President. I have the honor to be Sir Yr. mo. Obt. Hble. Servt.
					
						Will. Riggin
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
